DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 9/12/2022, has been entered and carefully considered.  Claims 1-2, 5, 7-10, 16-17, 20, and 22-25 are amended, and claim 14 is canceled. Claims 1-13 and 15-27 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 6-10, filed 9/12/2022, have been fully considered but they are not persuasive. 
Applicant argues (1) with respect to claim 1 that Pica does not disclose, teach, or suggest “a network node for handling a re- establishment request, the method comprising: receiving, from a wireless device, a first request for re-establishment of a failed connection with the network node in a first cell; determining that a load on the network node exceeds a threshold amount; and in response to determining that the load on the network node in the first cell exceeds the threshold amount, ignoring the first request for re-establishment of the failed connection with the network node in the first cell”, as recited in the amended claim 1; (2) the dependent claims 2-12 and 17-27 are not obvious over the various proposed combinations of references.
Regarding the first argument, on page 7, applicant specifically argues that because “Pica makes clear that the UE is in a connected state with the RAN when in either of the CELL_FACH or CELL_DCH state. As such. Pica does not disclose, teach, or suggest “receiving, from a wireless device, a first request for re-establishment of a connection with the network node in a first cell and in response to determining that a load on the network node exceeds a threshold amount; and in response to determining that the load on the network node in the first cell exceeds the threshold amount, ignoring the first request for re-establishment of the failed connection with the network node in the first cell”. 
Examiner notes, Pica [0056-0058] describes the UE's state (e.g., CELL_DCH, CELL_FACH, CELL_PCH or URA_PCH) which defined in the standard are based on the amount of uplink data to be sent by the originating UE, and the state transition of a given UE is triggered if the uplink buffer occupancy of each Radio Bearer exceeds the uplink threshold. Thus, the CELL_PCH, URA_PCH, CELL_FACH, and CELL_DCH states transition of the given UE, which does not change the fact that Pica [0075, 0081, 0094-0096] describe certain UEs among UEs 1 . . . N are requesting a user plane re-establishment within a threshold period of time following a transmission inactivity indicating the cessation of its uplink data transmission. That is the uplink data transmission has been totally stopped for a period of time (i.e., failed connection with the network node in the cell), which requires the UE to transmit a request for a user plane re-establishment. Fig. 5C shows the serving RNC at the RAN 120 (i.e., the network node of the cell) determines whether the monitored performance metrics are below a given performance threshold. For example, RNC processor load is higher than a load threshold; In response to the load is higher than a load threshold, the RNC at the RAN 120 determines to prohibit the UE from transmitting inactivity notifications and waits until the prohibition removal at the later time (i.e., ignoring the request for re-establishment), so as to reduce the load on the processor of the serving RNC).
Regarding the second argument, as discussed above, Pica [0075, 0081, 0094-0096] teaches a network node for handling a re- establishment request, the method comprising: receiving, from a wireless device, a first request for re-establishment of a failed connection with the network node in a first cell; determining that a load on the network node exceeds a threshold amount; and in response to determining that the load on the network node in the first cell exceeds the threshold amount, ignoring the first request for re-establishment of the failed connection with the network node in the first cell. Regarding dependent claims 2, 4, 17 and 19, Teyeb is brought to remedy the deficiency of Pica. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Teyeb to improve the use of resources and the end user experience. Regarding dependent claims 3 and 18, Shibayama is brought to remedy the deficiency of Pica. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Shibayama implementing early recovery from a communication error state to improve the handover process. Regarding the dependent claims 5-6 and 20-21, Fujishiro is brought to remedy the deficiency of Pica. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Fujishiro to improve UE’s handover process. Regarding the dependent claims 7-8, 10-12, Yu is brought to remedy the deficiency of Pica. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Pica et al., (US 2012/0264416), hereinafter Pica. 
Regarding Claim 1, Pica teaches A method by a network node for handling a re-establishment request, the method comprising: receiving, from a wireless device, a first request for re-establishment of a failed connection with the network node in a first cell; ([Para. 0094] the serving RNC (i.e. network node) at the RAN (i.e., first cell) receives request from UE for re-establishment of a failed connection following a period of time of transmission inactivity); determining that a load on the network node exceeds a threshold amount; and in response to determining that the load on the network node in the first cell exceeds the threshold amount, ignoring the first request for re-establishment of the failed connection with the network node in the first cell ([Para. 0075, 0081, 0094-0096] describe certain UEs among UEs 1 . . . N are requesting a user plane re-establishment within a threshold period of time following a transmission inactivity indicating the cessation of its data transmission. That is the data transmission has been completely stopped for a period of time (i.e., failed connection with the network node in the cell), which requires the UE to transmit a request for a user plane re-establishment. Fig. 5C shows the serving RNC at the RAN 120 (i.e., the network node of the cell) determines whether the monitored performance metrics are below a given performance threshold. For example, RNC processor load is higher than a load threshold; In response to the load is higher than a load threshold, the RNC at the RAN 120 determines to prohibit the UE from transmitting inactivity notifications and waits until the prohibition removal at the later time (i.e., ignoring the request for re-establishment), so as to reduce the load on the processor of the serving RNC).

Regarding Claim 13, Pica teaches A computer program comprising instructions which when executed on a computer perform the methods Claim 1 ([Para. 0024] a computing device includes program instructions being executed by one or more processors to perform sequences of actions in embodiments described herein).

Regarding Claim 15, Pica teaches A non-transitory computer readable medium storing instructions which when executed by a computer perform to the method of Claim 1 ([Para. 0024] a computer readable storage medium having stored corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Pica, specifically, Pica teaches A network node comprising: memory storing instructions; and processing circuitry configured to execute the instructions ([Para. 0024-0025] a computer readable storage medium having stored corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality of a RNC described herein).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pica as applied to claims 1 and 16 respectively above, and in view of Teyeb et al., (US 2015/0249950), hereinafter Teyeb.
Regarding Claim 2, Pica does not disclose wherein the request comprises an indication of a cause of failure of the failed connection with the network node.
Teyeb teaches wherein the request comprises an indication of a cause of failure of the failed connection with the network node ([Para. 0178-0183, 0204-0207] the re-establishment request send by the UE includes a cause: due to handover failure (i.e., failure of the connection with the network node. The RRC re-establishment request includes an indicator of the re-establishment cause: failure cell). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Teyeb to improve the use of resources and the end user experience. 

Regarding Claim 4, Pica teaches wherein determining that the load on the network node exceeds a threshold amount ([Para. 0094-0095] In 505C, the serving RNC at the RAN 120 determines whether the monitored performance metrics are below a given performance threshold. For example, RNC processor load is higher than a load threshold).
Pica does not disclose comprises determining that the load exceeds the threshold amount at the expiration of a timer.  
Teyeb teaches comprises determining that the load exceeds the threshold amount at the expiration of a timer. ([Para. 0082, 0131-0133, 0174, 0177] describes the AC rejecting UE request by determining the load conditions (i.e., overload) or the RAN load is greater than threshold [0132] in the network node at the RLF detection timers have expired during handover and the UE tries to re-establish the connection with another cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Teyeb to improve the use of resources and the end user experience.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.

5.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb as applied to claims 2 and 17 respectively above, and in view of Shibayama et al., (US 2017/0238198), hereinafter Shibayama.
Regarding Claim 3, the combination of Pica and Teyeb does not disclose comprising ignoring the request for re-establishment in accordance with the indication of the cause of failure.
Shibayama teaches comprising ignoring the request for re-establishment in accordance with the indication of the cause of failure. ([Para. 0035] describes the UE transmit re-establishment request using the UE context to the base station indicating a failure occurs in the radio link, and the base station ignores or rejects the reconnection request accordance with the failure occurs in the radio link with the elapse of a time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Shibayama implementing early recovery from a communication error state to improve the handover process.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.

6.	Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb as applied to claims 4 and 17 respectively above, and in view of Fujishiro et al., (US 2017/0367047), hereinafter Fujishiro.
Regarding Claim 5, the combination of Pica and Teyeb does not disclose further comprising transmitting, to the wireless device, information indicating a timer configuration indicating the threshold amount of time.
Fujishiro teaches comprising transmitting, to the wireless device, information indicating a timer configuration indicating a threshold amount of time ([Para. 0385-0387] the eNB transmitting to UE through a broadcast system information block with timer value set in the UE indicating the time threshold value for handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb  and Fujishiro to improve UE’s handover process.

Regarding Claim 6, the combination of Pica and Teyeb does not disclose wherein the information is broadcasted via system information.
Fujishiro teaches wherein the information is broadcasted via system information. ([Para. 0385-0387] the eNB transmitting to UE through a broadcast system information block with timer value set in the UE indicating the time threshold value for handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb  and Fujishiro to improve UE’s handover process.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.

7.	Claims 7-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pica as applied to claim 1 above, and in view of Yu et al., (US 2019/0200265), hereinafter Yu.
Regarding Claim 7, Pica does not disclose transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the failed connection in the first cell.
Yu teaches transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the failed connection in the first cell. ([Para. 0011, 0050, 0147, 0201, 0209, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with failing to pass an access barring test for a connection resumption request in the first cell that the reestablishment is being rejected in the case of failure to establish the RRC connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.
Regarding Claim 8, Pica does not disclose transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the failed connection in the first cell. 
Yu teaches transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the failed connection in the first cell. ([Para. 0147, 0201,0209, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with a connection resumption request in the first cell failure and that the reestablishment is being rejected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.

Regarding Claim 10, Pica does not disclose wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the failed connection.
Yu teaches wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the failed connection. ([Para 0040, 0050-0051] describes the method for establishing an RRC connection. The method includes a downlink message and a first resume identity from a first base station associated with failure to resume the RRC connection to the first base station. The first resume identity identifies a second base station in which the terminal should resume the RRC connection based on the first resume identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.
Regarding Claim 11, Pica does not disclose wherein the message is an NR RRC Reestablishment Reject message.
Yu teaches wherein the message is an NR RRC Reestablishment Reject message. ([Para. 0040, 0050] the terminal receiving an RRC reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.
Regarding Claim 12, Pica does not disclose wherein the message is an RRCReject message.
Yu teaches wherein the message is an RRCReject message ([Para. 0040, 0050] the terminal receiving a RRC connection rejection message and a reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Yu as applied to claim 8 above, and further in view of Fujishiro.
Regarding Claim 9, the combination of Pica and Yu does not disclose wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the failed connection with the network node in the first cell.  
Fujishiro teaches wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the failed connection with the network node in the first cell. ([Para. 0384-0387, 0395, 0441] the UE transmits a profile change request to the eNB associated with a RRC connection reconfiguration request (i.e., reestablishment of a connection with the network node [0426]). The eNB transmits a timer value indicating the time threshold value. Where the profile change request is prohibited until the elapsed time after the last transmission of the profile change request exceeds the time threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Fujishiro to improve UE’s handover process.

9.	Claims 22-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb as applied to claim 17 above, and further in view of Yu

Regarding Claim 22, the combination of Pica and Teyeb does not disclose transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the failed connection in the first cell.
Yu teaches transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the failed connection in the first cell. ([Para. 0147, 0201, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with failing to pass an access barring test for a connection resumption request in the first cell that the reestablishment is being rejected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.

Regarding Claim 23, the combination of Pica and Teyeb does not disclose transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the failed connection in the first cell. 
Yu teaches transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the failed connection in the first cell. ([Para. 0147, 0201, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with a connection resumption request for the failed connection in the first cell that the reestablishment is being rejected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.

Regarding Claim 25, the combination of Pica and Teyeb does not disclose wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the failed connection.
Yu teaches wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the failed connection. ([Para 0040, 0050-0051] describes the method for establishing a RRC connection. The method includes a downlink message and a first resume identity from a first base station associated with failure to resume the RRC connection to the first base station. The first resume identity identifies a second base station in which the terminal should resume the RRC connection based on the first resume identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.

Regarding Claim 26, the combination of Pica and Teyeb does not disclose wherein the message is an NR RRC Reestablishment Reject message.
Yu teaches wherein the message is an NR RRC Reestablishment Reject message. ([Para. 0040, 0050] the terminal receiving a reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.

Regarding Claim 27, the combination of Pica and Teyeb does not disclose wherein the message is an RRCReject message.
Yu teaches wherein the message is an RRCReject message ([Para. 0040, 0050] the terminal receiving a reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the user plane optimization scheme.
10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb and Yu as applied to claim 23 above, and further in view of Mitsui et al., (US 2017/0171784) hereinafter Mitsui.

Regarding Claim 24, the combination of Pica, Teyeb and Yu does not disclose wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the failed connection with the network node in the first cell.  
Mitsui teaches wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the failed connection with the network node in the first cell. ([Para. 0046, 0079-0081] Describes a base station configured to reestablish the failed connection between a mobile station and a base station reselected after a radio link is disconnected, and configured to manage a cell. The base station includes: a transmitter configured to broadcast timer configuration information for specifying a duration of a predetermined timer activated by the mobile station. The predetermined timer indicates a time at which the connection reestablishment request signal transmitted by the mobile station times out (i.e., rejection of the first request), and changes the timer configuration information according to the connection reestablishment failure rate. In this case, the UE transmits another RRC Connection Reestablishment Request which is a connection reestablishment request signal to the connection reestablishment destination eNB which manages the reselected cell, and activates a timer T301. The timer T301 (predetermined timer) is a timer which defines a maximum waiting time between transmission of the connection reestablishment request signal (RRC Connection Reestablishment Request) to reception of a connection reestablishment response signal (RRC Connection Reestablishment) in the UE 100.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb, Yu and Mitsui to improve connection reestablishment success rate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080008127, Choi et al. discloses Method And Apparatus For Handover Of Wireless Communication Between Networks.
US 20090318199, Barreto et al. discloses mobile equipment autonomous quick release detection.
 US 20120040669, Boley et al. discloses Method And Apparatus For Handling URA Information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413